Citation Nr: 0924622	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  04-37 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney at 
Law


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1963 to 
September 1965.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2002 rating decision of the 
Department of Veteran Affairs (VA) Regional Office in New 
York, New York.  During the pendency of the appeal, the 
Veteran relocated; original jurisdiction now resides at the 
VA Regional Office in St. Petersburg, Florida.

The Board remanded this case in October 2007 and again in 
January 2009.  
The case is now ready for further appellate review.  

Issues not on appeal

In its October 2007 decision, the Board denied the Veteran's 
claim of entitlement to service connection for Meniere's 
disease. That matter has been resolved and will be discussed 
no further herein.  See 38 C.F.R. § 20.1100 (2008).

Also in October 2007, the Board remanded the issue of 
entitlement to service connection for PTSD for a psychiatric 
examination.  The examination was conducted in December 2007.  
In April 2009, the RO granted service connection for PTSD, 
with a 50 percent disability rating assigned.  To the Board's 
knowledge, the Veteran has not indicated disagreement with 
that rating or its effective date.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where 
an appealed claim for service connection is granted during 
the pendency of the appeal, a second Notice of Disagreement 
must thereafter be timely filed to initiate appellate review 
of "downstream" issues such as the compensation level 
assigned for the disability or the effective date of service 
connection].  The appeal on that matter has been resolved.  

In addition, the Board remanded a related issue, entitlement 
to service connection for an acquired psychiatric disability 
other than PTSD, for the issuance of a statement of the case 
(SOC).   See the Board's October 18, 2007 remand, pages 21, 
23.  A SOC was issued in April 2009.  To the Board's 
knowledge, the Veteran has not appealed that issue. 

Therefore, these issues are not currently in appellate 
status.  They will be discussed no further herein.  
 

FINDINGS OF FACT

1.  The Veteran has been diagnosed with bilateral hearing 
loss and tinnitus.

2.  There is competent medical evidence of acoustic trauma in 
service. 

3.  The medical evidence is in equipoise as to whether the 
Veteran's currently diagnosed hearing loss and tinnitus are 
related to his military service.


CONCLUSIONS OF LAW

1.  Hearing loss was incurred in military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.385 (2008).

2.  Tinnitus was incurred in military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for bilateral hearing 
loss and for tinnitus.
Because these issues involve essentially identical issues and 
the application of identical law, the Board will consider 
them together.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

Stegall considerations

As was alluded to in the Introduction, in October 2007 the 
Board remanded the issues of entitlement to service 
connection for service connection for hearing loss and 
tinnitus in order to obtain an audiological examination and 
nexus opinion.  
This was accomplished in December 2007.  The RO was then to 
issue a supplemental statement of the case (SSOC).  This was 
not accomplished, and for that reason the Board again 
remanded these issues in January 2009.  A SSOC was issued to 
the Veteran, with a copy to his attorney, on April 8, 2009.  

Thus, the Board's remand instructions have now been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA). The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits. The VCAA 
also redefined VA's obligations with respect to its statutory 
duty to assist claimants in the development of their claims. 
See 38 U.S.C.A. §§ 5103, 5103A (West 2008).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.



Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008)  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues of service connection 
currently being decided on appeal.  The Board observes that 
the Veteran was informed of the evidentiary requirements for 
service connection in a letter from the RO dated in August 
2002, including a request for evidence of "a relationship 
between your current disability and an injury, disease, or 
event in military service."  The August 2002 letter was sent 
to the Veteran prior to the RO's October 2002 negative 
decision.  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
letter, whereby the Veteran was advised of the provisions 
relating to the VCAA.  Specifically, the Veteran was advised 
that VA would assist him with obtaining "medical records, 
employment records, or records from other Federal Agencies."  
With respect to private treatment records, the letters 
informed the Veteran that VA would attempt to obtain any 
additional information or evidence he identified and included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the Veteran could complete to 
release private medical records to the VA.  The letter 
further informed the Veteran: "You must give us enough 
information about these records so that we can request them 
from the person or agency who has them.  It's still your 
responsibility to support your claim with appropriate 
evidence."

The August 2002 VCAA letter also instructed the Veteran to 
send any copies of private treatment reports that he had in 
his possession.  This complies with the "give us everything 
you've got" provision contained in 38 C.F.R. § 3.159(b) in 
that the RO informed the Veteran that he could submit or 
identify evidence other than what was specifically requested 
by the RO.  [The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 
(Apr. 30, 2008).  The amendments apply to applications for 
benefits pending before VA on, or filed after, May 30, 2008.  
The amendments, among other things, removed the notice 
provision requiring VA to request the Veteran to provide any 
evidence in the Veteran's possession that pertains to the 
claim, 38 C.F.R. § 3.159(b)(1).]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1) is not in dispute.  As explained 
above, the Veteran received notice as to elements (2) and (3) 
in the August 2006 VCAA letter.  The Veteran was also 
provided complete VCAA notice and specific notice of the 
Dingess decision in the April 2006 letter.  The Veteran was 
additionally provided complete VCAA and Dingess notice in a 
letter dated in March 2009.  The letters detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity and 
duration of the symptoms; and impact of the condition and 
symptoms on employment."  The Veteran was also advised in the 
letters as to examples of evidence that would be pertinent to 
a disability rating, such as on-going treatment records, 
recent Social Security determinations and statements from 
employers as to job performance and time lost due to service-
connected disabilities.

With respect to effective date, the letters instructed the 
Veteran that two factors were relevant in determining 
effective dates of increased rating claims: when the claim 
was received; and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.

The Board further notes that the Veteran's attorney has not 
alleged that the Veteran has received inadequate VCAA notice.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) 
[appellant's representation by counsel "is a factor that must 
be considered when determining whether that appellant has 
been prejudiced by any notice error"].  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the Veteran].

In short, the Board concludes that the notice provisions of 
the VCAA have been complied with to the extent required under 
the circumstances presented in this case.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim. See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.        Specifically, the RO has obtained 
the Veteran's service medical records and post-service 
medical examination and treatment records.  The Veteran has 
been accorded several VA medical examinations.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the Veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied. See 38 C.F.R. § 3.103 
(2006).  In a VA Form 9 filed in October 2004, the Veteran 
indicated he wanted a hearing before a Veterans Law Judge at 
the RO.  However, in a subsequent Form 9 filed in February 
2005, the Veteran indicated he did not seek a hearing. The 
Board further notes that the Veteran has been ably 
represented by his an attorney.  The Veteran's attorney most 
recently submitted argument on the Veteran's behalf in an 
April 2009 letter in response to the SSOC.

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection - hearing loss

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a Veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2008).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(2008).

Factual background

The Board believes that a brief recapitulation of the factual 
background will aid in an understanding of its decision.

There is no evidence of hearing loss or tinnitus.  In 
particular, the Veteran's service treatment reports were 
pertinently negative.  A December 1964 in-service audiometric 
examination was entirely normal.    

The Veteran was separated from service on September 2, 1965.  
His August 4, 1965, separation audiological examination was 
entirely normal, as shown in the following diagram:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
-5
-5
0
LEFT
0
0
0
0
-5


An audiometric examination conducted by the Veteran's new 
employer, Lockheed Aircraft, 5 days after service on 
September 7, 1965, showed the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
25
LEFT
5
5
5
5
15


January 1983 audiometric results were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
50
40
LEFT
10
0
0
50
40

Speech discrimination scores were not provided at that time.

A VA examiner in December 2007 diagnosed the Veteran with 
bilateral hearing loss and subjective tinnitus.

Additional medical evidence will be discussed where 
appropriate below.

Analysis

With respect to Hickson element (1), the VA examiner in 
December 2007 diagnosed the Veteran with bilateral hearing 
loss and tinnitus.  The record reveals a history of bilateral 
hearing loss meeting VA regulatory standards going back to 
January 1983.  Hickson element (1) is accordingly met.   

With respect to element (2), in-service disease and injury, 
the Board will separately discuss disease and injury.

With respect to disease, as was noted in the factual 
background above, there is no evidence of hearing loss or 
tinnitus in service.  

The Veteran and his attorney contend that the September 1965 
employment audiological examination, a very short time after 
separation examination, is proof of hearing loss in service.  
However, the September 1965 examination, which manifestly was 
within the one year presumptive period, does not show a 
hearing loss disability according to VA regulatory standards 
set forth above, much less one which was 10 percent 
disabling.  Thus, the provisions of 38 C.F.R. § 3.309(a) are 
inapplicable.   

With respect to in-service injury, the veteran has reported 
exposure to aircraft noise as well as noise from weapons.

A May 1997 medical opinion from Dr. S.S., M.D., an 
otolaryngologist, noted the Veteran's exposure to noise in 
service from the firing of weapons in training without being 
issued hearing protection and exposure to aircraft noise as a 
crew chief for the DeHaviland Otter aircraft.  He concluded 
that the Veteran's hearing loss was caused by noise exposure 
while maintaining and riding in the Otter aircraft without 
ear protection; that studies showed such noise exposure for 
any military aircraft exceeded OSHA standards; that studies 
indicate that only a few minutes of exposure place the 
exposed person at serious risk for permanent inner ear 
hearing loss, and that the Otter was notorious for excessive 
noise levels; and, that no human ear can withstand the 
repetitive levels of noise exposure that [the Veteran] 
endured and remain unscathed.

The veteran's military occupational specialty was aircraft 
mechanic.  Based on this evidence, as well as the opinion of 
Dr. S.S., the Board finds that he was exposed to excessive 
levels of noise in service, thus satisfying element (2).

Concerning Hickson element (3), evidence of a medical nexus 
between the claimed in-service injury and the current 
disability, the record contains conflicting medical opinions 
by ear specialists. 

There is a November 1995 report from an audiologist, Dr. 
H.G., Ph.D., indicating that the Veteran's hearing loss and 
tinnitus was due to a combination of factors, including 
military noise and occupational noise exposure, Meniere's 
disease, and an unspecified conductive component in the left 
ear.

In May 1997,  Dr. S.S. noted the difference between the 
Veteran's August 4, 1965, normal separation audiometric 
examination and the employer's September 7, 1965, audiometric 
examination which showed deterioration at in the 4000 Hertz 
frequency.  Dr. S.S. noted that the September 1965 findings 
were typical of the inner ear's response to acoustic trauma, 
and that the second study was obviously the more accurate.  
He concluded that it was quite apparent that the continuous 
noise exposure that the Veteran experienced during service 
was the competent producing cause of the permanent and 
unrelenting deterioration in his hearing.    

The record also includes opinion letters from Dr. J.Y., M.D., 
also an otolaryngologist, dated January 2003, October 2004, 
October 2005, and February 2006.  In sum, Dr. J.Y. indicated 
that the Veteran's hearing loss is consistent with exposure 
to noise in service as well as to occupational noise after 
service.  He also opined that, even though the September 1965 
audiogram results did not rise to VA regulatory standards, 
they did show deterioration in hearing that he related to 
acoustic trauma in service.  

The VA examiner in December 2007 diagnosed the Veteran with 
bilateral hearing loss and subjective tinnitus.  She noted 
the Veteran's exposure to aircraft noise in service, as well 
as post-service occupational exposure to aircraft noise 
during his career as a structural repair mechanic at Grumman 
and Lockheed Aircraft.  However, she opined that it was less 
likely as not that there is a reasonable nexus between the 
hearing loss and military noise exposure.  

After having carefully considered the matter, the Board finds 
that the evidence is in equipoise as to the matter of the 
relationship between the Veteran's hearing loss and tinnitus 
and his military service.  In particular, although there are 
gaps in the medical history, the employment audiogram a few 
days after the veteran left military service, although not 
showing hearing loss as defined in 38 C.F.R. § 3.385, does in 
fact show loss of hearing.  There is medical opinion evidence 
which ascribes this hearing loss, and subsequent hearing loss 
and tinnitus, to in-service noise exposure.  Although there 
is also medical evidence to the contrary, and there appears 
to have been significant post service noise exposure, the 
benefit of the doubt must be given to the veteran.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  
The benefits sought on appeal are accordingly allowed. 


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


